Citation Nr: 0805815	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  02-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2002 and March 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board remanded this case in May 2004 and again in May 
2007 for further development and consideration.


FINDINGS OF FACT

1.  There is insufficient evidence to conclude the veteran 
currently has a heart disability, much less that it was 
caused by his active military service.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran's heart disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

2.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in June 2001, December 
2003, May 2004, August 2005, and several follow-up VCAA 
notices, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued VCAA notice letters prior to 
initially adjudicating the claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
earlier VCAA letters did not specifically ask the veteran to 
provide any evidence in his possession pertaining to the 
claims. Id. at 120-21.  But the more recent May 2004 and 
August 2005 VCAA letters did make this specific request and, 
in any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104 (West 2002).

The RO has ultimately provided all notice required by § 
5103(a).  So any failure to make this specific request in the 
initial VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.



Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to him.  But see Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  

Even if arguably there was any deficiency in the notice to 
the veteran or the timing of the notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Note also that a March 2006 letter informed the veteran of 
the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, private medical 
records, Social Security Administration (SSA) records, and 
the reports of his VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its May 
2004 and May 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Heart disease, including its precursor hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge also may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran claims that his heart condition 
was caused by his military service.  The term "disability" 
as used for VA purposes refers to impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  

This case involves a complex medical history.  While the 
veteran has had an episode of syncope (falling) in February 
1988, he had a normal electrocardiogram (EKG) after the 
incident, which was determined to be anxiety-related.  In 
July 1993, an EKG found right ventricular enlargement, which 
was believed to be the result of pulmonary hypertension.  He 
was diagnosed with hypertension in December 1994.  He 
experienced syncope again in July 2003, while hospitalized 
for schizophrenia.  His EKG was normal.  A medical intern 
believed the episode of syncope was either vasovagal or 
arrhythmia, and that the veteran could have had nonsustained 
ventricular tachycardia.  No further testing was done at the 
time.  

In March 2006, the veteran was treated at a VA medical 
facility, where imaging found left ventricular hypertrophy 
and an abnormal relaxation diastolic dysfunction.  

As already alluded to, this case was remanded in May 2004 and 
again in May 2007 so the veteran could undergo a VA cardiac 
examination.  It was unclear whether he had a disability due 
to a heart condition since there were references in the 
record to his perceived heart symptoms, instead, being 
anxiety related.  While abnormal EKG results may be evidence 
of an underlying disability or may later cause a disability, 
service connection may not be granted simply for an abnormal 
laboratory finding.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are laboratory results rather than 
actual disabilities and therefore are not appropriate 
entities for the rating schedule to address).

The designated remand VA examiner was asked to determine 
whether the March 2006 findings denoted an underlying 
disability.  The veteran had his examination to make this 
determination in June 2007, and the examiner wrote an opinion 
in July 2007.  The examiner concluded that the March 2006 
finding of left ventricular hypotrophy does not denote 
incapacity in and of itself.  He also concluded that the 
finding of abnormal relaxation diastolic dysfunction was 
likely secondary to the veteran's hypertension and was 
"mild," and that it did not suggest impairment of his 
ability to earn a livelihood.  The veteran had a stress test 
during his examination, and the results did not reveal a 
hypertensive response to exercise.

According to this VA examiner, the veteran does not have a 
disability from a heart condition and, consequently, the 
appeal must be denied.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

However, even if the Board were to assume for the sake of 
argument that the veteran does have a current disability from 
a heart condition, service connection still could not be 
granted on either a direct or presumptive incurrence basis.  
The veteran's service medical records (SMRs) show that, in 
1974, he had a chest 
X-ray in the posterior-anterior view which revealed 
borderline cardiac enlargement with a configuration 
suggesting left ventricular prominence.  The pulmonary 
vasculature, pulmonary artery segment, and aortic knob were 
normal.  An X-ray in the lateral view showed no ventricular 
prominence.  In June 1979, he complained of tachycardia at 
night.  On examination, he had a normal sinus rhythm without 
murmurs, gallops, or rubs.  A June 1979 EKG was normal.  His 
SMRs are unremarkable for any other treatment for a heart 
condition, and he was not diagnosed with a heart condition 
while in service.  

After leaving the military in July 1979, the veteran reported 
experiencing chest pain in September 1979.  But an EKG was 
within normal limits, and chest X-rays in the posterior-
anterior and lateral views showed normal cardiac size.  
During a November 1979 VA heart examination he complained of 
tachycardia and an inability to relax.  On clinical 
examination, his heart size, sound, rate, and rhythm were all 
normal.  The diagnosis was anxiety neurosis.  Examination 
reports from December 1981 and January 1983 contained similar 
findings.  More recent treatment for a heart condition, 
including the July 2007 VA medical opinion, is discussed 
above.  

The veteran's post-service treatment records do not provide 
the necessary etiological link between his reported heart 
condition symptoms and his period of military service, and 
the July 2007 VA opinion declined to make such a correlation, 
indicating it could not be done without resorting to 
speculation because cardiac enlargement in a 31-year old male 
could be due to hypertension or a finding of an "athletic 
heart," meaning a fit heart.  So the fact remains that there 
is insufficient evidence the veteran had heart disability 
while in service or to a compensable degree (meaning at least 
10-percent disabling) within the one-year presumptive period 
after his service ended in July 1979.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence against the veteran's claim.  For the reasons and 
bases discussed, the preponderance of the evidence is against 
his claim, so it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



TDIU Claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability:  that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a TDIU.  
See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has two service-connected disabilities:  
schizophrenia - rated as 
30-percent disabling, and dermatophytosis of the neck - also 
rated as 30-percent disabling.  His combined disability 
rating is 50 percent.  38 C.F.R. § 4.25.  Therefore, the 
threshold minimum percentage requirements of 38 C.F.R. § 
4.16(a) are not met.  Moreover, the Board finds no basis for 
an extra-schedular award of a TDIU under 38 C.F.R. § 4.16(b) 
and § 3.321(b)(1).  

The RO obtained the veteran's SSA records, which show that he 
is disabled due to his service-connected schizophrenia and a 
non-service-connected gastrointestinal condition.  SSA 
determined he has been disabled since August 1997.  

The veteran reported that he has not worked since 1995.  
Current VA treatment records from December 2005 and January 
2006 reveal no worsening of his 
service-connected psychiatric condition over the years.  
There are no findings of unemployability due to his service-
connected schizophrenia and generalized anxiety disorder.  
His post-service medical records do not show that he is 
unable to work due to his service-connected disabilities.  

There is no disputing the veteran's service-connected 
disabilities - and in particular his schizophrenia, 
interfere with some types of work.  But there is no 
indication his disabilities, and in particular his 
schizophrenia, prevent him from obtaining other types of work 
that is nonetheless still substantially gainful.  
As the Court has stated, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  



The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude his service-
connected disability caused his unemployment since there is 
evidence expressly indicating he was determined by SSA to be 
disabled from both a service-connected disability and a 
condition unrelated to his military service.  Accordingly, 
the weight of the evidence is against his claim for a TDIU 
under both 38 C.F.R. § 4.16(a) and (b).  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
But the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the veteran was 
unable to secure and follow a substantially gainful 
occupation due to a service-connected disability.  The Court 
held that where there is plausible evidence that a claimant 
is unable to secure and follow a substantially gainful 
occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the Compensation & Pension (C&P) 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service-connected disabilities alone, and the 
evidence on file has been found to provide probative evidence 
against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  And when, as here, 
the preponderance of the evidence is against the claim, the 
evidence necessarily is not in relative equipoise to apply 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.  The 
veteran does not meet the threshold minimum percentage 
criteria of 38 C.F.R. § 4.16(a) and the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities to warrant application of § 4.16(b) for extra-
schedular consideration.  Therefore, the appeal is denied.


ORDER

Service connection for a heart condition is denied.  

A TDIU is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


